--------------------------------------------------------------------------------

 

                 EXHIBIT 10.23

EMPLOYMENT AGREEMENT

                 THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 1st
day of February, 2005, by and between CARACO PHAARMACEUTICAL LABORATORIES, LTD.
(the “Company”) and GURPARTAP SINGH SACHDEVA.

WITNESSETH

                 WHEREAS, the Company desires to continue the employment of Mr.
Sachdeva in his current capacity as Vice President – Sales and Marketing; and

                 WHEREAS, Mr. Sachdeva desires to continue to be employed by the
Company as its Vice President – Sales and Marketing; and

                 WHEREAS, the parties hereto are desirous of entering into a
formal agreement of employment.

                 NOW, THEREFORE, in consideration of the premises and covenants
herein contained, the parties covenant and agree as follows:

 

                   1.             Employment. Mr. Sachdeva is the Vice
President- Sales and Marketing.    
                 2.             Duties. Mr. Sachdeva shall diligently and
conscientiously devote on a full-time basis, his best efforts to the discharge
of his duties as established from time to time by the Bylaws of the Company, the
Board of Directors of the Company, the Compensation Committee, and the Chief
Executive Officer of the Company, and shall be under the direct supervision of
the Chief Executive Officer.
                     3.              

 
                 (a)           Compensation. The Company shall pay Mr. Sachdeva
a salary at a rate of $135,000 annually, subject to all applicable withholdings,
for services rendered as the Vice President-Sales and Marketing. Mr. Sachdeva’s
base salary shall be reviewed annually, and may be adjusted based upon
performance and other relevant factors deemed reasonable by the Company.
   
                 (b)           Other Benefits. Mr. Sachdeva shall be entitled to
participate in any plan or program of employee benefits maintained by the
Company for all employees as of the date hereof, and which may be hereafter
adopted or modified by the Company, and which is or shall be available to Mr.
Sachdeva as a result of his employment by the Company pursuant to this
Agreement, subject to the requirements of such plans or programs. A list of
specific benefits to which the Employee shall be entitled is set forth in
Exhibit “A,” a copy of which is attached hereto and is herein incorporated by
reference.
   
                 (c)           Vacations. Mr. Sachdeva shall be entitled to
three (3) weeks paid vacation each year.
 

 
                 4.             Term.  Unless terminated earlier in accordance
with Section 6 hereof, or renewed pursuant to Section 5 hereof, the term of this
Agreement shall be deemed to have commenced as of February 1, 2005, and shall
continue for a period of five (5) years thereafter, that is through January 31,
2010.
   
                 5.             Renewal. This Agreement shall automatically
renew for successive one-year periods at the end of the five (5) year term,
subject, however, to ninety (90) days written notice of termination by either
party




1

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 

 
hereto prior to the commencement of any such renewal period. The terms and
conditions of this Agreement shall apply during any such renewal period.
   
                 6.             Termination. Notwithstanding any provision
herein to the contrary, during the term of this Agreement, or during any period
following an automatic renewal under Section 5 hereof, the Company’s employment
of Mr. Sachdeva under this Agreement shall be terminated:
 

                   (a)           Upon Mr. Sachdeva’s death.    
                 (b)           Upon the Disability (as that term is defined
herein) of Mr. Sachdeva. For purposes of this Agreement, the Disability Mr.
Sachdeva shall mean an illness, injury, or physical or mental condition
occurring for a period of any ninety (90) or more days out of a one hundred and
eighty (180) day period which results in Mr. Sachdeva’s inability during such
period to perform substantially all of his regular duties to the Company. In the
event the Company and Mr. Sachdeva do not agree on whether a Disability within
the meaning of this Section 6 exists, then the issue shall be settled by binding
arbitration under the rules and regulations of the American Arbitration
Association, and the decision or award of the arbitrator or arbitrators in such
arbitration shall be final, conclusive and binding upon the parties thereto and
judgment may be entered thereon in any court of competent jurisdiction.
   
                 (c)           By the Company for “just cause” (as that term is
defined herein) or without cause. For purposes of this Agreement, “just cause”
shall mean dishonesty, or refusal or failure by Mr. Sachdeva to faithfully or
diligently perform the duties contemplated by this Agreement, including but not
limited to the failure of Mr. Sachdeva to adhere to the policies of the Board.
   
                 (d)           By Mr. Sachdeva for “cause” not attributable to
him, or without cause. For purposes of this Agreement for “cause” not
attributable to Mr. Sachdeva shall mean the Company failing to make any payment
of base salary to him within thirty (30) days after such payment is due.
   
                 (e)           Mr. Sachdeva shall receive the compensation
described below in full settlement of the termination of his employment with the
Company:
 

 
                 (i)            In the event of the death or Disability, or if
the Company terminates Mr. Sachdeva for “just cause,” Mr. Sachdeva shall be
entitled to the base salary and benefits earned by him prior to the date of
death, Disability or termination.
   
                 (ii)           In the event that the Company terminates Mr.
Sachdeva without cause, he shall receive a severance package as follows:
 

 
                 (1)           Mr. Sachdeva shall receive monthly base salary
payments, less all applicable withholdings, for six (6) months from the date of
termination;
   
                   (2)           The Company shall continue premium coverage
payments for health insurance for six (6) months from the date of death,
Disability or termination;
   
                   (3)           Any stock options that would become available
for exercise at the end of the year during which such death, Disability or
termination occurred shall vest;
 

                   (iii)          In the event Mr. Sachdeva terminates this
Agreement for cause not attributable to him, he shall receive a severance
package as follows:




2

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 

 
                 (1)           Mr. Sachdeva shall receive monthly base salary
payments, les all applicable withholdings, for six (6) months from the date of
termination;
   
                   (2)           The Company shall continue premium coverage
payments for health insurance for six (6) months from the date of termination;
   
                   (3)           Any stock options that would become available
for exercise at the end of the year during which such termination occurred shall
vest.
 

 
                 (iv)          In the event that Mr. Sachdeva terminates this
Agreement without cause, he shall be entitled to the base salary and benefits
earned by him prior to the date of termination.
 

 
                 7.             Confidentiality. At all times, Mr. Sachdeva
shall keep secret and inviolate and shall not divulge, communicate, use to the
detriment of the Company or for the benefit of any other person or persons or
misuse in any way any knowledge or secrets, personnel histories, sales
information, computer programs, assets, accounts, books, records, customers,
operations, personnel and contracts of the Company which Mr. Sachdeva knows or
hereafter come to know as a result of his association with or which is unique to
the Company (“Confidential Information”). Mr. Sachdeva may disclose Confidential
Information if required by any judicial or governmental request, requirement or
order; provided that he take reasonable steps to give the Company sufficient
prior notice to contest such request, requirement or order. The provisions of
this Paragraph 7 shall survive the termination of this Agreement and Mr.
Sachdeva’s employment with the Company.
   
                 8.             Waiver. Failure by either party to insist upon
strict compliance with any of the terms, covenants, or conditions hereof shall
not be deemed a waiver by that party of any such term, covenant or condition,
nor shall any waiver or relinquishment of any right or power hereunder at any
one or more times be deemed a waiver or relinquishment of any such right or
power at any other time or times.
   
                 9.             Severability. The invalidity or unenforceability
of any provision hereof shall in no way affect the validity or enforceability of
any other provision.
   
                 10.           Nontransferability. Neither Mr. Sachdeva, nor his
heirs, assigns or estate shall have the right to assign, encumber or dispose of
any payment or right hereunder, which payment and right is expressly declared
nonassignable and nontransferable except as otherwise specifically provided
herein.
   
                 11.           Successors and Assigns. The Company and Mr.
Sachdeva bind themselves, and their respective partners, successors, permitted
assigns, heirs and legal representatives to all of the terms and conditions of
this Agreement.
   
                 12.           Assignment. This Agreement, and any or all rights
hereunder, may not be assigned, in whole or in part, by Mr. Sachdeva. The
Company may assign this Agreement, in whole or in part, and any or all of its
rights hereunder.
                     13.           Notices.  

 
                 (a)           Every notice or other communication required or
permitted to be given under this Agreement (“Notice”) shall be in writing and
shall be given by registered or certified mail, postage prepaid, return receipt
requested, or by delivery of such Notice personally or by causing such Notice to
be delivered next day delivery by reputable air courier. All such Notices shall
be mailed or delivered to the Parties at the following addresses:




3

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 

  If to Company: CARACO PHARMACEUTICAL     LABORATORIES LTD       Board of
Directors       1150 Elijah McCoy Drive       Detroit, Michigan  48202        

  If to Employee:     Gurpartap Singh Sachdeva       40818 Blue Springs Ct.    
  Canton, MI  48188        

 
                 or other such addresses as the Parties may from time to time
designate by written notice. Delivery under this Paragraph 13, when by mail,
shall be effective as of the date upon which the return receipt is accepted or
refused. A Notice personally delivered under this Section 13 shall be effective
upon such delivery or, if delivery is refused, upon such refusal. A Notice
delivered next day delivery by reputable air courier shall be effective upon the
next business day after having been sent.
 

 
                 14.           Entire Agreement. The foregoing provisions
contain the entire agreement of the parties hereto, and no modification hereof
shall be binding upon the parties unless the same is in writing and signed by
the respective parties hereto.
   
                 15.           Applicable Law. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Michigan.
   
                 16.           Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but such counterparts together shall constitute one instrument.

 

                 IN WITNESS WHEREOF, the parties have executed this Agreement on
the date first above written.

 

  CARACO PHARMACEUTICAL
LABORATORIES LTD.
a Michigan corporation       By:  /s/  Jitendra N.
Doshi                               Jitendra N. Doshi
Chief Executive Officer       EMPLOYEE       By:  /s/   Gurpartap Singh
Sachdeva             Gurpartap Singh Sachdeva




4

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

 

EXHIBIT “A”

                 1.             Car Allowance

                 A Company car will be provided to the Employee, the value of
which shall not exceed $380.00 per month.




5

--------------------------------------------------------------------------------